Title: Pierre Penet to the American Commissioners, 6 May 1777
From: Penet, Pierre
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Messieurs
nantes 6. may 1777.
Mon. thomas morris viens de me communicquer la lettre qu’il viens de recevoir signé de Mrs. Francklin, Diane, et Lée, ma surprisse feus grande lorsque j’en eus fais lecture. Il faut Messieurs que l’on vous aye bien male informmé de moy et mes commettans pour que tout a cou, sans nous en prevenir vous fassiéz retirer des affaires des mains de Mr. S. Sollier que vous avéz vous meme trouvé bon qu’on lui confie. Je ne crois point qu’il y aye eut manque d’exaditude de sa par, et quand a moy ainsi que Mr. J. Gruel nous n’avons rien a nous reprocher et sommes en meme de randre compte a qui il appartienderat des operations que nous avons fais jusqu’a presant pour les Etats unis du nord.
J’auréz crus Messieurs que bien loing de me priver de vos faveurs vous me les eussiéz continüé, par l’inderest et zele que j’ay pour ce qui concernne votre nation sçest san doute la le fruit de ma recompansce, j’esperre que les honorables membres du Congré ainsi que le publicques me randerat plus de justisce. Je suis bien informmé que j’ay bien des ennemis tant a paris qu’a nantes il y a longtems que l’on me cherge [cherche] a perdre et l’on y ai enfin parvenus, vous etes trop justes Messieurs et si cette qualité ne vous eusse etée connus le peubles ainsi que l’honorable congré ne vous auréz point confie leurs inderest en urope. En cette consideration j’esperre que vous vouderéz bien me faire connoitre mes ennemis pour que je puisse me justifier, car la conduite que vous venéz de tenir Messieurs a mon sujet ai celle qu’auréz merittéz une personne suspecte. J’esperre que Mr. Sollier et Gruel qui sont mes commettans pourons vous convincre des sentiments condraire que l’on a peut vous inspirer comme ce cy recarte notre honneur et repudation il vous plairat Messieurs de vouloir bien repondre a la lettre que j’ay l’honneur de vous ecrire ayant celui d’etre avec respect, Messieurs votre tres humble et tres obeisant serviteur
P Penet
A Messieurs Francklin, Diane, & Lée
 
Addressed: A L’honorable Dor. Francklin / a l’hotelle Dambourg / A Paris
